Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 7-9, 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015211428 to Kamegawa in view of JP 2006287448 to Shimizu.
           Regarding Claim 1, Kamegawa discloses a management apparatus (paragraph 11; file server 125 (management apparatus)), comprising:
 circuitry configured to:
         store, in a memory, facsimile data received by an electronic device in association with information on a group to which the electronic device belongs (paragraph 71-73, 87; fax file received by MFP 111 (electronic device) is stored in a folder name 1014 (information on a group) of branch 914 (group) belonging to MFP 111; paragraph 53, 56-57; storing of received fax data in folder 1615 (memory) associated with folder belonging to MFP 111 when responsible person cannot be determined).
Kamegawa discloses the received facsimile data is classified according to at least the information on the group to which the electronic device that has received the fax data belongs (paragraph 53-57; storing of received fax data in folder 1615 (memory) associated with branch folder 1611 belonging to MFP 111 when responsible person cannot be determined; received fax data are classified into different branch folders 1611 belonging to different MFP 111).
However Kamegawa does not disclose to transmit, in response to a browse request of the received facsimile data, a list in which the received facsimile data is classified according to at least the information on the group to which an electronic device belongs.

         Shimizu discloses to transmit, in response to a browse request of the received facsimile data, a list in which the received facsimile data is classified according to at least the information on the group to which an electronic device belongs (paragraph 12, 24-26, 33, 37-38; browse request in S6 from terminal 22; in response Web server 25 generates list of fax data received information classified base on office 20 and sends to terminal in s8 for display; classification is based on code information of the URL that indicates which business office 20 (group) that FAX device 21 (electronic device) belongs in  to provide list information).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kamegawa as taught by Shimizu to provide fax data list as response to browsing request.
        The motivation to combine the references is to provide mechanism for specifying group information in the browse request using URL specific to that group such that fax list data of only this group is provided as response to the browsing request (paragraph 12, 24-26, 33, 37-38).













      Regarding claim 8, Kamegawa discloses a management system (paragraph 10-11; system including file server 125 (management apparatus) and MFP 111), comprising: 
        a plurality of electronic devices (paragraph 10-11; plurality of MFP 111, 113 (electronic devices)); and 
        a management apparatus, connected via a network to the plurality of electronic devices, to perform data communication (paragraph 10-11; plurality of MFP 111, 113 connected via Internet 123 network with file server 125 (management apparatus); paragraph 72; MFP 111 communicates fax data to file server 125), wherein 
        each of the plurality of electronic devices includes first circuitry configured to (paragraph 16; MFP 111 includes CPU 202 circuitry):
            transmit and receive facsimile data (paragraph 71-72; MFP 111 transfers FAX data in 1708; MFP 111 receives order form data in 1707); and 
            transfer the facsimile data to the management apparatus (paragraph 71-73, 87; fax file received by MFP 111 (electronic device) is transferred to the file server 125 so that it is stored in a folder name 1014 (information on a group) of branch 914 (group) belonging to MFP 111), and
      the management apparatus includes second circuitry configured to (paragraph 10-11, 23; file server circuitry): 
            store, in a memory, the facsimile data received by each of the plurality of electronic devices in association with information on a group to which each electronic device belongs (paragraph 11, 55; paragraph 71-73, 87; fax file received by MFP 111 (electronic device) is stored in a folder name 1014 (information on a group) of branch 914 (group) belonging to MFP 111; paragraph 53, 56-57; storing of received fax data in folder 1615 (memory) associated with folder belonging to MFP 111 when responsible person cannot be determined; same workflow can be performed for fax data received at other branch shop 104 having the MFP 113 (for each electronic device)).
 Kamegawa discloses the received facsimile data is classified according to at least the information on the group to which each electronic device belongs (paragraph 53-57; storing of received fax data in folder 1615 (memory) associated with branch folder 1611 belonging to MFP 111 when responsible person cannot be determined; received fax data are classified into different branch folders 1611 belonging to different MFP 111).
However Kamegawa does not disclose to transmit, in response to a browse request of the received facsimile data, a list in which the received facsimile data is classified according to at least the information on the group to which each electronic device       belongs.
        Shimizu discloses to transmit, in response to a browse request of the received facsimile data, a list in which the received facsimile data is classified according to at least the information on the group to which each electronic device belongs (paragraph 12, 24-26, 33, 37-38; browse request in S6 from terminal 22; in response Web server 25 generates list of fax data received information classified base on office 20 and sends to terminal in s8 for display; classification is based on code information of the URL that indicates which business office 20 (group) that FAX device 21 (electronic device) belongs in  to provide list information).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kamegawa as taught by Shimizu to provide fax data list as response to browsing request.
        The motivation to combine the references is to provide mechanism for specifying group information in the browse request using URL specific to that group such that fax list data of only this group is provided as response to the browsing request (paragraph 12, 24-26, 33, 37-38).






           Regarding claim 9, Kamegawa discloses the management system according to claim 8, wherein the first circuitry of each of the plurality of electronic devices is further configured to (paragraph 10-11; plurality of MFP 111, 113 (electronic devices)). Further Shimizu discloses first circuitry configured to transmit the browse request to the management apparatus; and display, on a display, the list of the received facsimile data transmitted from the management apparatus (paragraph 14, 37; inquiry for status provides transmission of browsing request to the office center 30 (management apparatus) including WEB server 35; paragraph 25-26, 37; WEB page including list of fax data received is displayed on the terminal 22 after generated WEB page is transmitted to terminal).




       Regarding claim 12, see rejection of claim 1. Further Kamegawa discloses a non-transitory recording medium storing computer executable instructions which, when executed by one or more processors, cause the one or more processors to perform a process (paragraph 16, 133; CPU executes program stored in memory).



Claim(s) 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015211428 to Kamegawa in view of JP 2006287448 to Shimizu further in view of further in view of US Patent Application Publication Pub. No. US 20180082067 to Yamaguchi.
           Regarding Claim 4, Shimizu discloses the management apparatus according to claim 1, the circuitry is further configured to transmit the list of the received facsimile data associated with information on a group (paragraph 12, 24-26, 33, 37-38; browse request in S6 from terminal 22; in response Web server 25 generates list of fax data received information classified base on office 20 and sends to terminal in s8 for display; classification is based on code information of the URL that indicates which business office 20 (group) that FAX device 21 (electronic device) belongs in  to provide list information).
However Shimizu does not disclose wherein in a case where the browse request includes user information, the circuitry is further configured to transmit the list of the received data associated with information on a group corresponding to the user information, the list in which the received data is classified based on at least the user information.
        Yamaguchi discloses wherein in a case where the browse request includes user information, the circuitry is further configured to transmit the list of the received data associated with information on a group corresponding to the user information, the list in which the received data is classified based on at least the user information (paragraph 43, 76-80; logging user provides request for browsing including user login information; group associated with login user information determined based on logging in of user; server stores received data D1; the documents D1 list associated with user’s group is transmitted to information processing device 4; list of document D1 classified into group associated with user).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kamegawa in view of Shimizu as taught by Yamaguchi to provide fax data list based on user association with group.
        The motivation to combine the references is to provide browsing of document data shared by users of a group such that any user in the group can work on the document being shared (paragraph 12, 17, 75-76).



        Regarding claim 11, Shimizu discloses the management system according to claim 8, wherein the first circuitry is further configured to:
               receive the list of the received facsimile data associated with information on a group and display the list on the display (paragraph 12, 24-26, 33, 37-38; browse request in S6 from terminal 22; in response Web server 25 generates list of fax data received information classified base on office 20 and the terminal receives list in s8 for display; classification is based on code information of the URL that indicates which business office 20 (group) that FAX device 21 (electronic device) belongs in  to provide list information). Further Yamaguchi discloses wherein the browse request includes user information, and the first circuitry is further configured to:
           receive the list of the received data associated with information on a group corresponding to the user information included in the browse request, the list being classified based on at least the user information (paragraph 43, 76-80; logging user provides request for browsing including user login information; group associated with login user information determined based on logging in of user; server stores received data D1; the documents D1 list associated with user’s group is received by information processing device 4 (electronic device); list of document D1 classified into group associated with user; paragraph 91-92, 108; browser display for displaying received list).


Claim(s) 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015211428 to Kamegawa in view of JP 2006287448 to Shimizu further in view of further in view of JP 2002171378 to Itagi.
        Regarding claim 5, Kamegawa in view of Shimizu does not disclose the management apparatus according to claim 1, wherein the processing circuitry is further configured to register, based on a user operation, the electronic device in association with information on the group to which the electronic device belongs.
        Itagi discloses wherein the processing circuitry is further configured to register, based on a user operation, the electronic device in association with information on the group to which the electronic device belongs (paragraph 51-54; based on user operation of selecting printers for registration and inputting group name, the server registers the printer group with group name information that printer belongs).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Kamegawa in view of Shimizu as taught by Itagi to provide printer device registration with a group.
        The motivation to combine the references is to provide registration of printer devices that satisfies user search conditions for specific printer devices such that printers having similar attributes can be registered in a group (paragraph 6, 50-54).



           Regarding claim 7, Kamegawa discloses the management apparatus according to claim 1, wherein the electronic device is one of a plurality of electronic devices connected via a network to the management apparatus (paragraph 10-11; plurality of MFP 111, 113 connected via Internet 123 network with file server 125 (management apparatus)). Further Itagi discloses the circuitry is further configured to group two or more of the plurality of electronic devices based on at least one of: 
information on a site where the electronic device is installed; 
information on a location of the electronic device; and 
information on an organization, a department, or a task that uses the electronic device (paragraph 10, 41-42; printers grouped based on attribute including installation location of printer). 








Allowable Subject Matter
Claims 2-3, 6, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2013174949 to Soga.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

10/5/2022